UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-8003


LINWOOD E. CHANDLER,

                Plaintiff - Appellant,

          v.

ERIC J. ALDRIDGE, Assistant Warden; ATHER IQBAL, Doctor;    W.
DAVENPORT, Female Nurse; R. EDWARDS, Unit Manager; C.       L.
LEE, Sergeant-Female; R. A. GRANT, Lieutenant (O.I.C.);     V.
MANGURM, Property Officer; D. RITENOUR, Property Officer;   R.
MULLINS, Property Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:13-cv-01080-JCC-TCB)


Submitted:   February 27, 2014             Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Linwood Earl Chandler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Linwood      Earl    Chandler   appeals    the    district     court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

action     for   failure    to    return    the     consent      form   permitting

withdrawal from his prison account and the affidavit showing

that he exhausted administrative remedies.                 Because Chandler may

refile his suit and either pay the required fee or consent to

withdrawal in installments and file the affidavit, the dismissal

order is interlocutory and not appealable.                    See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).         Accordingly, we dismiss the appeal for lack of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and    argument   would    not   aid    the   decisional

process.



                                                                         DISMISSED




                                        2